DETAILED ACTION
	This action is in response to Applicant’s Amendment ("Response”) received on June 23, 2021 in response to the Office Action dated November 6, 2020. This action is made Final.
	Claims 1-20 are pending.
Claims 1, 13, and 20 are independent claims.
	Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response, Applicant amended claims 1, 2, 5, 13, 14, 16, 17, 19, and 20, and submitted arguments against the prior art in the Office Action dated November 6, 2020.
	Based on the Applicant’s amendments, the Examiner withdraws the rejection under 35 USC 101 and 35 USC 112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

Claims 1-3, 6-9, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baranchenkov et al., US Patent Application Publication no. US 2016/0171018 (“Baranchenkov”), in view of Ohguro, US Patent Application Publication no. US 2012/0240023 (“Ohguro”), and further in view of Zarzar et al., US Patent Application Publication no. US 2009/0006454 (“Zarzar”).
Claim 1:
	Baranchenkov teaches or suggests a method of operating a server, the method comprising the steps of:
	generating, performed by the processing device, a first file including a single JSON object representing the first document, said single JSON object being an array of JSON objects, generating the first file including generating a first JSON object from the first file and generating a second JSON object from the second file and including said first and second JSON objects in said single JSON object (see para. 0008 - JSON value can be a JSON array, a JSON object, a JSON number, a JSON string, and a JSON literal ( e.g., "null"). A JSON array contains an ordered list of elements that are JSON values. A JSON object contains a list of string:value pairs. JSON arrays and objects can be nested within JSON arrays and objects to define a hierarchical organization of the data. display elements of JSON data, factoring in the hierarchical structure of the data, such as a JSON array with JSON objects as elements of the array; para. 0015 – stores the JSON objects as elements of a JSON array. When initially writing the first JSON object to the data collection, the append structured data system writes the JSON object as an element within a JSON array as follows; para. 0016 - the 
	Baranchenkov appears to fail to explicitly disclose extracting, performed by a processor device in the server, multiple XML files from a first OOXML file representing a first document, said multiple XML files including at least a first XML file, and a second XML files; and that each file is an XML file; and using a transmitter, in the server to communication the first file including the single JSON object representing the document to another device.
	Ohguro teaches or suggests extracting, performed by a processor device in the server, multiple XML files from a first OOXML file representing a first document, said multiple XML files including at least a first XML file, and a second XML files; and that each file is an XML file (see Fig. 4; para. 0012 - document structure analysis unit that analyzes a logical structure of the document and extracts elements of the logical structure; a data conversion unit that converts data of each of the elements extracted as an analysis result by the document structure analysis unit into Web content; para. 0041-0049 - media: folder for storing media file such as image; the above data format, it is possible to access the OOXML document through any application that supports the XML format, and to easily operate the electronic data. That is, it is possible to extract the whole or a part of data using the standard technique and to use the data for other purposes; para. 0086 - elements of the document structure are extracted.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in extracting, performed by a processor device in the server, multiple XML files from a first OOXML file representing a first document, said multiple XML files including at least a first XML file, and a second XML files; and that each file is an XML file for the purpose of efficiently accessing XML files and operating the data, as taught by Ohguro (0049).
Zarzar further teaches or suggests and using a transmitter, in the server to communication the first file including the single JSON object representing the document to another device (see para. 0042 - a user to make changes to an XML object. This information is then serialized into JSON and returned to the browser executing on the client; para. 0050 - using a JSON object that represents the XML elements. Modifications to the element in the dialog box 400 are applied to the JSON object, and then a serialized version of the JSON object is sent back. into a JSON object, and modifications applied to the selected object are applied to the corresponding XML element within the XML file.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Barachenkov, to include and using a transmitter, in the server to communication the first file including the single JSON object representing the document to another device for the purpose of efficiently carrying out modifications to XML elements in a network based environment, as taught by Zarzar. 
Claim(s) 13 and 20:
Claim(s) 13 and 20 correspond to Claim 1, and thus, Baranchenkov, Ohguro, and Zarzar teach or suggest the limitations of claim(s) 13 and 20 as well.


	Baranchenkov appears to fail to explicitly disclose extracting at least a first non-XML file from the first OOXML file; and wherein said first non-XML file is a first binary file representing a binary object.
	Ohguro further teaches or suggests extracting at least a first non-XML file from the first OOXML file; and wherein said first non-XML file is a first binary file representing a binary object (see Fig. 4; para. 0012 - document structure analysis unit that analyzes a logical structure of the document and extracts elements of the logical structure; a data conversion unit that converts data of each of the elements extracted as an analysis result by the document structure analysis unit into Web content; para. 0041-0049 - media: folder for storing media file such as image; the above data format, it is possible to access the OOXML document through any application that supports the XML format, and to easily operate the electronic data. That is, it is possible to extract the whole or a part of data using the standard technique and to use the data for other purposes; para. 0086 - elements of the document structure are extracted.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Baranchenkov, to disclose extracting at least a first non-XML file from the first OOXML file; and wherein said first non-XML file is a first binary file representing a binary object for the purpose of efficiently accessing XML files and operating the data, as taught by Ohguro (0049).
Claim(s) 14:
Claim(s) 14 correspond to Claim 2, and thus, Baranchenkov, Ohguro, and Zarzar teach or suggest the limitations of claim(s) 14 as well.

Claim 3:
	Baranchenkov further teaches or suggests wherein generating the first file further includes: embedding data into a third JSON object; and combining the first, second, and third JSON objects into the first file to thereby generate the first file (see para. 0008 - JSON value can be a JSON array, a JSON object, a JSON number, a JSON string, and a JSON literal ( e.g., "null"). A JSON array contains an ordered list of elements that are JSON values. A JSON object contains a list of string:value pairs. JSON arrays and objects can be nested within JSON arrays and objects to define a hierarchical organization of the data. display elements of JSON data, factoring in the hierarchical structure of the data, such as a JSON array with JSON objects as elements of the array; para. 0015 – stores the JSON objects as elements of a JSON array. When initially writing the first JSON object to the data collection, the append structured data system writes the JSON object as an element within a JSON array as follows; para. 0016 - add a new JSON object as an element of a JSON array. the adding of the second JSON object would result in the following JSON compatible data collection: para. 0018 - the JSON objects of the JSON array represent serialization of objects; para. 0020 - JSON allows data to be nested; para. 0025 - component receives the new data. In block 302, the component creates a structured object, such as a JSON object, that encodes the new data.).
	Ohguro further teaches or suggests binary data from the first binary file into an object (see Fig. 4; para. 0012 - document structure analysis unit that analyzes a logical structure of the document and extracts elements of the logical structure; a data conversion 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Baranchenkov, to disclose binary data from the first binary file into an object for the purpose of efficiently accessing XML files and operating the data, as taught by Ohguro (0049).
Claim(s) 15:
Claim(s) 15 correspond to Claim 3, and thus, Baranchenkov, Ohguro, and Zarzar teach or suggest the limitations of claim(s) 15 as well.

Claim 6:
Zarzar further teaches or suggests wherein said another device is a client device, and wherein the method further comprises: receiving, at the processing device, a document request from the client device; and wherein said step of using said transmitter includes communicating the first file including the single JSON object representing the document to the client device in response to said request (see 1B; para. 0017 - user to edit XML files through a browser on an available networked client computer; para. 0019 - server that exchanges 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Baranchenkov, to include wherein said another device is a client device, and wherein the method further comprises: receiving, at the processing device, a document request from the client device; and wherein said step of using said transmitter includes communicating the first file including the single JSON object representing the document to the client device in response to said request for the purpose of efficiently carrying out modifications to XML elements in a network based environment, as taught by Zarzar.
Claim(s) 16:
Claim(s) 16 correspond to Claim 6, and thus, Baranchenkov, Ohguro, and Zarzar teach or suggest the limitations of claim(s) 16 as well.


Zarzar further teaches or suggests receiving at the client device the first file including JSON objects; and operating the client device to display document content included in the first file to a user; and receiving user input modifying document content (see 1B; para. 0017 - user to edit XML files through a browser on an available networked client computer; para. 0019 - server that exchanges information with the client computer system; para. 0024 - client computing systems 152 and 154 are able to communicate with the server system 158 over the network 146 to retrieve files for editing and/or to view files; para. 0027 -  aynchronous calls are made from the client 250 to the host 200 using web services to communicate the changes to the use para. 0042 - a user to make changes to an XML object. This information is then serialized into JSON and returned to the browser executing on the client; para. 0050 - using a JSON object that represents the XML elements. Modifications to the element in the dialog box 400 are applied to the JSON object, and then a serialized version of the JSON object is sent back. into a JSON object, and modifications applied to the selected object are applied to the corresponding XML element within the XML file.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Baranchenkov, to include receiving at the client device the first file including JSON objects; and operating the client device to display document content included in the first file to a user; and receiving user input modifying document content
Claim(s) 17:
Claim(s) 17 correspond to Claim 7, and thus, Baranchenkov, Ohguro, and Zarzar teach or suggest the limitations of claim(s) 17 as well.

Claim 8: 
Zarzar further teaches or suggests wherein said client device is a cell phone (see Fig. 1A and 1B; para. 0020 - computing device 102 may include any of a number of forms of stationary or mobile computing devices; para. 0022 - computing device 102 also may include one or more communication connections 122 that allow the computing device 102 to communicate with other computing devices 124, such as over a network or a wireless network.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Baranchenkov, to include wherein said client device is a cell phone the purpose of efficiently carrying out modifications to XML elements in a network based environment, as taught by Zarzar.

Claim 9:
Baranchenkov further teaches or suggests said JSON object being a second array of JSON objects (see para. 0008 - JSON value can be a JSON array, a JSON object, a JSON number, a JSON string, and a JSON literal ( e.g., "null"). A JSON array contains an ordered list of elements that are JSON values. A JSON object contains a list of string:value pairs. JSON arrays and objects can be nested within JSON arrays and objects to define a hierarchical 
Zarzar further teaches or suggests receiving, at the processing device from the client device a second file including a JSON object representing the modified version of the first document (see Fig. 2; para. 0042 - a user to make changes to an XML object. This information is then serialized into JSON and returned to the browser executing on the client; para. 0050 - using a JSON object that represents the XML elements. Modifications to the element in the dialog box 400 are applied to the JSON object, and then a serialized version of the JSON object is sent back. into a JSON object, and modifications applied to the selected object are applied to the corresponding XML element within the XML file.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Baranchenkov, to include receiving, at the processing device from the client device a second file including a JSON object representing the modified version of the first document the 
Claim(s) 18:
Claim(s) 18 correspond to Claim 9, and thus, Baranchenkov, Ohguro, and Zarzar teach or suggest the limitations of claim(s) 18 as well.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baranchenkov, in view of Ohguro, in view of Zarzar, and further in view of Duncan et al, US Patent Application Publication no. US 2008/0288857 (“Duncan”). 
Claim 4:
	Ohguro further teaches or suggests wherein generating the first file including objects used to represent content of the first document further includes: from the first OOXML file representing the first document; including in a fourth object; and including a fourth object in the first file (see Fig. 4; para. 0012 - document structure analysis unit that analyzes a logical structure of the document and extracts elements of the logical structure; a data conversion unit that converts data of each of the elements extracted as an analysis result by the document structure analysis unit into Web content; para. 0041-0049 - media: folder for storing media file such as image; the above data format, it is possible to access the OOXML document through any application that supports the XML format, and to easily operate the electronic data. That is, it is possible to extract the whole or a part of data using the standard technique and to use the data for other purposes; para. 0086 - elements of the document structure are extracted.).
 wherein generating the first file including objects used to represent content of the first document further includes: from the first OOXML file representing the first document; including in a fourth object; and including a fourth object in the first file for the purpose of efficiently accessing XML files and operating the data, as taught by Ohguro (0049).
Zarzar teaches or suggests that the objects are JSON objects (see para. 0042 - a user to make changes to an XML object. This information is then serialized into JSON and returned to the browser executing on the client; para. 0050 - using a JSON object that represents the XML elements. Modifications to the element in the dialog box 400 are applied to the JSON object, and then a serialized version of the JSON object is sent back. into a JSON object, and modifications applied to the selected object are applied to the corresponding XML element within the XML file.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Barachenkov, to include that the objects are JSON objects for the purpose of efficiently carrying out modifications to XML elements in a network based environment, as taught by Zarzar.
Baranchenkov fails to explicitly disclose flattening one of: annotations, comments, a header, or a footer; and including the flattened annotations, comments, header, or footer.
Duncan teaches or suggests flattening one of: annotations, comments, a header, or a footer; and including the flattened annotations, comments, header, or footer (see para. 0002 - 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Baranchenkov, to include flattening one of: annotations, comments, a header, or a footer; and including the flattened annotations, comments, header, or footer for the purpose of efficiently combining object layers for efficient transmission and reconstruction, as taught by Duncan.

Claim 5:
	As indicated above, Baranchenkov, Ohguro, and Zarzar teach or suggest wherein generating said first JSON object includes incorporating main document content into a first JSON object and wherein generating said second JSON object includes incorporating.
	Ohguro further teaches or suggests incorporating at least one of style and theme data (see Fig. 4; para. 0012 - document structure analysis unit that analyzes a logical structure of the document and extracts elements of the logical structure; a data conversion unit that converts data of each of the elements extracted as an analysis result by the document 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Ohguro, to disclose incorporating at least one of style and theme data for the purpose of efficiently accessing XML files and operating the data, as taught by Ohguro (0049).
Duncan further teaches or suggests incorporating at least one of style and theme data (see para. 0002 - flatten the annotations directly onto the image. Flattening is a term used for integrating annotations or other types of additional information such as additional layers of image into a single layer where all additional information becomes an integral; para. 0003 – para. 0021 – flattened images with annotation cannot be easily reconstructed to their original form; para. 0036 - annotations are flattened onto the image, their color information may be preserved as provided by the user; para. 0068 - annotated ( flattened) image is received by the reconstructions engine. The annotated image, as described above, includes OIC information in a side channel, a metadata header.).

Claims 10, 11, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baranchenkov, Ohguro, in view of Zarzar, and further in view of Zhang et al., US Patent Application Publication no. US 2011/0138268 (“Zhang”). 

Baranchenkov further teaches or suggests included in the second array of JSON objects (see para. 0008 - JSON value can be a JSON array, a JSON object, a JSON number, a JSON string, and a JSON literal ( e.g., "null"). A JSON array contains an ordered list of elements that are JSON values. A JSON object contains a list of string:value pairs. JSON arrays and objects can be nested within JSON arrays and objects to define a hierarchical organization of the data. display elements of JSON data, factoring in the hierarchical structure of the data, such as a JSON array with JSON objects as elements of the array; para. 0015 – stores the JSON objects as elements of a JSON array. When initially writing the first JSON object to the data collection, the append structured data system writes the JSON object as an element within a JSON array as follows; para. 0016 - add a new JSON object as an element of a JSON array. the adding of the second JSON object would result in the following JSON compatible data collection: para. 0018 - the JSON objects of the JSON array represent serialization of objects; para. 0020 - JSON allows data to be nested; para. 0025 - component receives the new data. In block 302, the component creates a structured object, such as a JSON object, that encodes the new data.).
Zarzar further teaches or suggests operating the processing device to generate one or more XML output files from one or more JSON objects; and operating the processing device to pack the multiple XML output files (see para. 0042 - a user to make changes to an XML object. This information is then serialized into JSON and returned to the browser executing on the client; para. 0050 - using a JSON object that represents the XML elements. Modifications to the element in the dialog box 400 are applied to the JSON object, and then a serialized version of the JSON object is sent back. into a JSON object, and modifications 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Baranchenkov, to include operating the processing device to generate one or more XML output files from one or more JSON objects included in the received second file; and operating the processing device to pack the output XML files for the purpose of efficiently carrying out modifications to XML elements in a network based environment, as taught by Zarzar.
	Zhang further teaches or suggests into a second OOXML file, said second OOXML file representing a modified version of the first document (see para. 0020 - may reconvert the edited version of the document to the native markup language. For example, server 110 may step through each element of the document and replace the HTML formatting with equivalent formatting compatible with OOXML; para. 0021 - may provide the reconverted edited version document and the reconverted version of the source document; para. 0025 – a reconverted slide 340 comprising modified text element 330 as converted back from HTML into OOXML; para. 0014 – the document be converted from OOXML to the Hypertext Markup Language (HTML) for use with HTML editor; Claim 4 - comprising reconverting the edited version of the converted document to the first markup language.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Baranchenkov, to include into a second OOXML file, said second OOXML file representing a modified version of the first document
Claim(s) 19:
Claim(s) 19 correspond to Claim 20, and thus, Baranchenkov, Ohguro, and Zarzar teach or suggest the limitations of claim(s) 19 as well.

Claim 11:
	Ohguro further teaches or suggests to rewrite object content including text content from the second file, into multiple different XML files (see Fig. 4; para. 0012 - document structure analysis unit that analyzes a logical structure of the document and extracts elements of the logical structure; a data conversion unit that converts data of each of the elements extracted as an analysis result by the document structure analysis unit into Web content; para. 0041-0049 - styles.xml: style information of text. webSettngs.xml: style information for Web; the above data format, it is possible to access the OOXML document through any application that supports the XML format, and to easily operate the electronic data. That is, it is possible to extract the whole or a part of data using the standard technique and to use the data for other purposes; para. 0086 - elements of the document structure are extracted.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Ohguro, to disclose to rewrite object content including text content from the second file, into multiple different XML files for the purpose of efficiently accessing XML files and operating the data, as taught by Ohguro (0049).

JSON objects (see para. 0042 - a user to make changes to an XML object. This information is then serialized into JSON and returned to the browser executing on the client; para. 0050 - using a JSON object that represents the XML elements. Modifications to the element in the dialog box 400 are applied to the JSON object, and then a serialized version of the JSON object is sent back. into a JSON object, and modifications applied to the selected object are applied to the corresponding XML element within the XML file.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Baranchenkov, to include that the objects are JSON objects for the purpose of efficiently carrying out modifications to XML elements in a network based environment, as taught by Zarzar.

Claim 12:
	As indicated above, Baranchenkov teaches or suggests different JSON objects. 
	Ohguro further teaches or suggests wherein rewriting object content includes extracting content for each of at least a main body document area, header document area and footer document area from different objects included in the second file and including the extracted content in a respective corresponding main body document area XML file, header document area XML file, and footer document area XML file (see Fig. 4; para. 0012 - document structure analysis unit that analyzes a logical structure of the document and extracts elements of the logical structure; a data conversion unit that converts data of each of the elements extracted as an analysis result by the document structure analysis unit into 
Zarzar teaches or suggests that the objects are JSON objects (see para. 0042 - a user to make changes to an XML object. This information is then serialized into JSON and returned to the browser executing on the client; para. 0050 - using a JSON object that represents the XML elements. Modifications to the element in the dialog box 400 are applied to the JSON object, and then a serialized version of the JSON object is sent back. into a JSON object, and modifications applied to the selected object are applied to the corresponding XML element within the XML file.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Ohguro, to include that the objects are JSON objects for the purpose of efficiently carrying out modifications to XML elements in a network based environment, as taught by Zarzar.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790.  The examiner can normally be reached on M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176